                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

OSVALDO FLORES,

      Plaintiff,                                  JUDGMENT IN A CIVIL CASE

v.                                                         17-cv-657-slc

CAPTAIN GARDNER, CAPT. KARTMAN,
CAPTAIN BROWN, and LT. CICHANOWICZ,

      Defendants.




      This action came for consideration before the court with Magistrate Judge
Stephen L. Crocker presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.

           /s/                                                  10/05/2018

          Peter Oppeneer, Clerk of Court                          Date
